MAINE SUPREME JUDICIAL COURT                                 Reporter of Decisions
Decision:    2021 ME 11
Docket:      Pen-20-188
Submitted
  On Briefs: January 20, 2021
Decided:     February 25, 2021

Panel:          GORMAN, JABAR, HUMPHREY, and HORTON, JJ.



     DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE FOR
  RESIDENTIAL ACCREDIT LOANS, INC., MORTGAGE ASSET-BACKED PASS-
              THROUGH CERTIFICATES, SERIES 2007-QS9

                                             v.

                                  STEPHEN L. CLIFFORD


JABAR, J.

         [¶1]     Stephen Clifford appeals from the District Court’s (Bangor,

Larson, J.) entry of judgment in favor of Deutsche Bank on Deutsche Bank’s

foreclosure complaint, contending that the court abused its discretion by

admitting several documents under the business records exception to the rule

against hearsay. See M.R. Evid. 803(6). Clifford also contends the court erred

in finding that Deutsche Bank satisfied the elements of proof to support a

judgment for foreclosure. We disagree and affirm the judgment.
2

                                       I. BACKGROUND

        [¶2] In September 2016, Deutsche Bank Trust Company Americas (the

Bank), acting as trustee,1 filed a complaint for foreclosure against Clifford

concerning real property that Clifford owned in Brewer. A bench trial was held

in the District Court (Larson, J.) on July 16, 2018, at which one witness

testified—Sally Torres, a senior loan analyst for Ocwen Loan Servicing, LLC.

Several exhibits offered by the Bank were admitted de bene, including the note,

the mortgage, the assignments of the mortgage, the demand letter, and

documents showing the amount due. At the conclusion of the trial, the court

took the matter under advisement pending further briefing by the parties. The

parties submitted written closing arguments.

        [¶3] The Bank also filed two post-trial motions to allow the presentation

of additional evidence. The one relevant to this appeal sought permission to

provide evidence that the Bank had given notice of the foreclosure to the Maine

Bureau of Consumer Credit Protection (the Bureau), if the court concluded that


    1Clifford executed a note in favor of Homecomings Financial in 2007, and the note was secured
by a mortgage in favor of Mortgage Electronic Registration Systems, Inc. (MERS) as nominee for
Homecomings. The note was assigned three times but because the MERS assignments are not valid,
see Bank of America, N.A. v. Greenleaf, 2014 ME 89, 96 A.3d 700, on March 6, 2015, Homecomings
executed a quitclaim assignment of the mortgage in favor of Deutsche Bank as Trustee for Residential
Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through Certificates, Series 2007-Qs9. The
quitclaim assignment was signed by Homecomings through its attorney-in-fact, Ocwen Loan
Servicing, LLC.
                                                                                                          3

such notice was a required element of the Bank’s foreclosure claim. The Bank’s

Exhibit I, a copy of the receipt from the Bureau, was attached to the motion.

Clifford advised the court that he did not intend to respond to the motion.

        [¶4] In December 2018, the court issued an order deferring a ruling on

the Bank’s motions, stating that “there are two foreclosure cases currently on

appeal to the Law Court that could potentially provide guidance to the trial

court regarding the very same notice and evidentiary issues that are [in] this

case.” Four months later, the court issued an order finding that the Bank’s

motion seeking to admit evidence of notice to the Bureau was moot.2

        [¶5] On May 1, 2019, the court entered a foreclosure judgment in favor

of the Bank. Although the court did not explicitly admit the exhibits that it had

admitted de bene at the trial, it did so implicitly. Clifford moved for additional

findings of fact and conclusions of law; the motion was denied.                                  Clifford

appealed to this Court. We issued a memorandum of decision on May 12, 2020,

vacating the order denying Clifford’s motion for further findings and remanding

with instructions for the court to issue express factual findings regarding each




   2  The mootness ruling had been invited by the Bank in its first motion to allow additional
evidence: “Plaintiff notes that this Motion is moot in the event that this Court finds that Plaintiff is not
required to prove, in order to enforce the mortgage, that notice to the Maine Bureau of Consumer
Credit Protection was provided.”
4

of the exhibits admitted de bene. See Deutsche Bank Tr. Co. Ams. v. Clifford,

Mem-20-38 (May 12, 2020).

         [¶6] On June 26, 2020, following remand, the court issued an order that

contained express factual findings as to why the court found each exhibit

admitted de bene as ultimately admissible under M.R. Evid. 803(6).3 The court,

on remand, found that Torres was a qualified witness who provided the

foundational evidence to make the exhibits admissible as business records

pursuant to Rule 803(6). The court then reinstated its order of foreclosure

entered on May 1, 2019. Clifford timely appeals. See M.R. App. P. 2B(c)(1).

                                      II. DISCUSSION

A.       Business Records

         [¶7] Clifford contends that the court erred in admitting several exhibits

under the business records exception to the hearsay rule, including the

mortgage deed (Exhibit B), the affidavit of debt (Exhibit E), and the assignments

of the mortgage (Exhibit C). Clifford argues that the testimony of Torres did not

establish a sufficient foundation for the admission of the exhibits. See M.R.

Evid. 803(6).



    The findings pertained to (1) the promissory note—Bank’s Exhibit A; (2) the mortgage deed—
     3

Bank’s Exhibit B; (3) three assignments of the mortgage—Bank’s Exhibit C; (4) the demand letter—
Bank’s Exhibit D; and (5) judgment figures and payment history—Bank’s Exhibit E.
                                                                               5

      [¶8]   “[W]e review a trial court’s foundational findings to support

admissibility for clear error and its ultimate determination of admissibility for

an abuse of discretion.” State v. Abdi, 2015 ME 23, ¶ 16, 112 A.3d 360; see also

Midland Funding LLC v. Walton, 2017 ME 24, ¶ 18, 155 A.3d 864.

      Rule 803(6) provides,

      A record of an act, event, condition, opinion, or diagnosis [is
      admissible hearsay] if:

        (A) The record was made at or near the time by—or from
        information transmitted by—someone with knowledge;

        (B) The record was kept in the course of a regularly conducted
        activity of a business, organization, occupation, or calling,
        whether or not for profit;

        (C) Making the record was a regular practice of that activity;

        (D) All these conditions are shown by the testimony of the
        custodian or another qualified witness, or by a certification that
        complies with Rule 902(11), Rule 902(12) or with a statute
        permitting certification; and

        (E) The opponent does not show that the source of information
        or the method or circumstances of preparation indicate a lack of
        trustworthiness.

M.R. Evid. 803(6). In Bank of New York Mellon v. Shone, we held that

      [a] record that one business has received from another is
      admissible under Rule 803(6) without testimony about the
      practices of the business that created the record, provided, first,
      that the proponent of the evidence establishes that the receiving
      business has integrated the record into its own records, has
6

       verified or otherwise established the accuracy of the contents of
       the record, and has relied on the record in the conduct of its
       operations, and, second, that the opponent of admission has not
       shown that the record is nonetheless not sufficiently trustworthy
       to be admitted.

2020 ME 122, ¶ 1, 239 A.3d 671.          Because our decision represented a

realignment of our precedents, we gave additional guidance concerning the

proper application of the Rule:

       The traditional method of admitting business records in evidence
       pursuant to Rule 803(6) is through the testimony of a witness with
       personal knowledge of the practices of the business or other entity
       that created the record. The integrated records method is a
       different method that applies when the record has, in effect,
       become a business record of a business other than the business that
       created the record. . . . Thus, the integrated records approach
       eliminates the need for testimony about the practices of the entity
       that created the record and shifts the focus to the record’s status
       within the receiving entity.

Id. ¶ 8.

       [¶9] Here, the trial court specifically found that Torres’s testimony

supplied the foundation required to satisfy Rule 803(6).

       [¶10]   Ocwen has been the servicer of the Clifford loan since

February 2013, having purchased the loan in bankruptcy from Homecomings,

the prior owner and servicer of the loan. Torres worked for Homecomings from

2004 to 2013, and when Ocwen purchased a portfolio of loans (including

Clifford’s) in bankruptcy from Homecomings, Torres was involved in that
                                                                                           7

purchase and started working for Ocwen immediately after. Clifford concedes

that Torres was “qualified to testify to business records kept by Ocwen” under

the “traditional method” described in Shone but argues that Torres lacked the

necessary familiarity with how Homecomings generated its records.

       [¶11] On remand, the court found that from the day the loan was

extended and through trial, Torres had worked for the two companies in charge

of servicing Clifford’s loan. Torres testified to her familiarity—gained from

nine years of employment with Homecomings in a variety of positions—with

how Homecomings generated, stored, and maintained such records. Torres

testified that it was a regular practice of Homecomings to keep documents such

as these. Torres also testified that Clifford’s loan and all records related to it

came over to Ocwen when Ocwen purchased Homecomings’ entire record

system.

       [¶12] Torres’s testimony satisfied both the traditional rule and the

integrated records rule outlined in Shone.4 Torres worked for and understood

the regular business practices of both Homecomings and Ocwen. There was

sufficient testimony about Torres’s personal knowledge of the practices of both



  4   Clifford does not argue that the business records admitted at trial indicated a lack of
trustworthiness. See Bank of New York Mellon v. Shone, 2020 ME 122, ¶ 28, 239 A.3d 671.
8

businesses to establish the existence of, and admit, the mortgage deed

(Exhibit B),5 the three assignments of the mortgage (Exhibit C),6 and the

affidavit of debt (Exhibit E). The court did not abuse its discretion by admitting

these documents under the business records exception. M.R. Evid. 803(6).

B.       Required Elements

         [¶13] In Bank of America, N.A. v. Greenleaf, we set out “the eight elements

of proof to support a judgment of foreclosure.” 2014 ME 89, ¶ 18, 96 A.3d 700.

We review the trial court’s factual findings underlying a judgment of

foreclosure for clear error. Deutsche Bank Nat’l Tr. Co. v. Wilk, 2013 ME 79, ¶ 11,

76 A.3d 363.




     Clifford also argues that even if the mortgage deed was properly admitted, the Bank failed to
     5

prove the book and page number of the mortgage because “while Ms. Torres testified as to a book
and page number . . . [she] was simply reading it off the copy of the mortgage that was produced to
the court.” However, the trial court found that Deutsche Bank is the owner of the “mortgage recorded
in the Penobscot Country Registry of Deeds in Book 11044, Page 271,” and Torres testified as such.
The court was in the position to observe the document and hear the testimony; therefore, the court’s
finding was not clearly erroneous. Lincoln v. Burbank, 2016 ME 138, ¶ 59, 147 A.3d 1165.
    6 Clifford makes several arguments about the power of attorney that was included in Exhibit C,

the record of assignments. The power of attorney was from Homecomings to Ocwen and allowed
Ocwen—as Homecomings’ attorney-in-fact—to assign and quitclaim the Clifford loan to Deutsche
Bank. The court did not err in finding that all of Exhibit C was admissible as a business record and
the copy of the power of attorney from Homecomings to Ocwen, bearing a stamp demonstrating that
it was recorded with the Penobscot County Registry of Deeds at Book 13418, Page 283, was included
as part of Exhibit C. Clifford’s remaining arguments about the power of attorney are waived because
he failed to make those arguments at the trial level. See Cannan v. Bob Chambers Ford, 432 A.2d 387,
389 (Me. 1981).
                                                                                                        9

        1.      Promissory Note

        [¶14] At trial, the Bank presented the court with what it said was the

original promissory note. Clifford, who did not testify, maintained through his

attorney that the note was a photocopy, although he did not dispute signing the

original, wherever it was. The Bank separately offered Exhibit A, a copy of the

note. Clifford contends that the Bank failed to prove that it was the owner of

the underlying promissory note because Clifford argues the note was a copy,

not the original.

        [¶15] The Bank presented the court with the physical note, and Clifford

challenged it with nothing more than his attorney’s personal observations. The

trial court then performed its role as the fact-finder and determined that the

note it had examined was the original.7 See Lincoln v. Burbank, 2016 ME 138,

¶ 59, 147 A.3d 1165 (“On factual issues, we conduct a deferential review for

clear error, meaning that we will defer to the fact-finder’s decision as to . . . what

significance to attach to particular evidence or exhibits . . . .”).



   7  Clifford appears to confuse the note offered to the court as the original with Exhibit A, which
Torres identified as “a copy of the original note.” The exhibit was admitted de bene, and the purported
original was returned to the Bank at the end of the trial. After examining Torres concerning Exhibit
A, the Bank’s counsel responded to Clifford’s objection to the exhibit by saying “[W]e were seeking to
admit this as a business record . . . . We’ve presented the original promissory note to the Court as well,
and . . . our position is that is the original. And by presenting it, we’ve shown the best evidence.”
(Emphasis added.)
10

         [¶16] The trial court, as fact-finder, properly found that the document

was the original note and its admission proved that the Bank was the owner of

the note.8

         2.     Demand Letter

         [¶17] At trial, the trial court initially admitted the Bank’s Exhibit D—the

demand letter—as a business record over Clifford’s objection. Clifford then

raised two additional objections: (1) no actual “persons” having the authority

to modify the loan—as opposed to Ocwen, a corporation—were identified in

the letter, as required by 14 M.R.S. § 6111(1-A)(E) (2020); and (2) there was

no evidence that the Bank had given notice of the foreclosure to the Maine

Bureau of Consumer Credit Protection as required by 14 M.R.S. § 6111(3-A)

(2020). Following the additional objections, the court changed its ruling and

admitted the demand letter de bene. Following remand, the court found that

the testimony of Torres established the admissibility of the record pursuant to



     Clifford also contends that Exhibit E was insufficient to meet the standard to prove the amount
     8

due on the loan as set forth by our decision in M&T Bank v. Plaisted, because Torres’s testimony
reflected “conflicting information as to various unpaid amounts.” 2018 ME 121, ¶¶ 29-30, 192 A.3d
601. Whether Deutsche Bank proved the amount due and owed by Clifford is reviewed by us for clear
error. State v. Bartlett, 661 A.2d 1107, 1108 (Me. 1995). A finding is clearly erroneous only if there
is no competent evidence in the record to support it. Id. Because there was extensive testimony
regarding the contents of Exhibit E, the court was able to weigh this potentially conflicting evidence
and did not err in crediting Torres’s testimony as more credible, particularly as the only contradiction
came from Clifford’s attorney’s calculations of the figures. See State v. True, 2017 ME 2, ¶ 19, 153
A.3d 106 (stating that “the weighing of conflicting or inconsistent evidence . . . falls solidly within the
province of the . . . fact finder”).
                                                                                                     11

M.R. Evid. 803(6). Clifford does not appeal the admissibility of the letter; rather,

Clifford challenges the rulings on his two additional objections.

       [¶18] In regard to Clifford’s first additional objection, Clifford argues that

a 1-800 number to a large company is “insufficient to effectively put Mr. Clifford

in touch with someone with the authority to modify his loan, which is the

apparent purpose of Section 6111(1-A)(E).”                           In construing 14 M.R.S.

§ 6111(1-A)(E), we rely on the general rule that the term “‘[p]erson’ may

include a body corporate” such as Ocwen.                          1 M.R.S. § 72(15) (2020).

Furthermore, at trial the court questioned Torres directly, eliciting her

testimony that “[t]he first number [on the demand letter] for Ocwen is . . . the

contact number . . . that [a person] can contact and it will direct them to a live

person that’s handling their loan.” The trial court did not err as “persons” can

include corporations, and the trial court found that the letter “met all the

[other] requirements of 14 M.R.S. § 6111(1-A).”

       [¶19] Next,9 Clifford argues that the Bank failed to prove compliance

with 14 M.R.S. § 6111(3-A) by not sending a notice of the foreclosure to the



   9 In its first motion to allow additional evidence, the Bank proffered Exhibit I, purporting to be an

emailed receipt from the Bureau demonstrating compliance with the statutory requirement. Clifford
did not object; rather, he advised the court, “I do not intend to respond.” Because we hold that this is
not a required element of proof, there is no need to remand the case for the trial court to admit
Exhibit I, which proves compliance with section 6111(3-A).
12

Maine Bureau of Consumer Credit Protection. However, this did not prejudice

Clifford because the requirement that notices be served on the Bureau is

intended to provide data to state agencies on the number of foreclosures filed

each quarter. In interpreting the plain meaning of section 6111(3-A) and the

statute as a whole, the Legislature’s intent in requiring the notice in the first

instance is to provide notice of the foreclosure to the mortgagor,10 and notice

to the Bureau for data collection does not accomplish this. We have never held

that compliance with section 6111(3-A) has been required, and now we hold as

a matter of law that it is not a required element of proof.

          [¶20] We therefore conclude that the Bank proved all the required

elements to foreclose by a preponderance of the evidence. See MTGLQ Inv’rs,

L.P. v. Alley, 2017 ME 145, ¶ 6, 166 A.3d 1002.

          The entry is:

                      Judgment affirmed.




     Pursuant to 14 M.R.S. § 6321 (2020), a foreclosing plaintiff must “further certify and provide
     10

evidence that all steps mandated by law to provide notice to the mortgagor pursuant to section 6111
were strictly performed.” (Emphasis added.)
                                                                                 13




Patrick E. Hunt, Esq., Patrick E. Hunt, P.A., Island Falls, for appellant Stephen L.
Clifford

Brett L. Messinger, Esq., and Elizabeth M. Lacombe, Esq., Portland, for appellee
Deutsche Bank Trust Company Americas



Bangor District Court docket number RE-2016-158
FOR CLERK REFERENCE ONLY